                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
1
                                                                    Jun 03, 2019
2                         UNITED STATES DISTRICT COURT
                                                                        SEAN F. MCAVOY, CLERK



3                       EASTERN DISTRICT OF WASHINGTON

4    UNITED STATES OF AMERICA,                     No. 4:18-CR-06050-SMJ-1

5                       Plaintiff,                 ORDER GRANTING
                                                   DEFENDANT’S MOTION TO
6    vs.                                           MODIFY CONDITIONS OF
                                                   RELEASE
7    BRUCE W. BARRETT,
                                                   ECF No. 47
8                       Defendant.

9
           Before the Court is Defendant’s unopposed Motion to Modify Conditions
10
     of Release (ECF No. 47). For the reasons set for the in the motion;
11
           IT IS HEREBY ORDERED:
12
        1. The Motion to Modify Conditions of Release (ECF No. 47) is
13
           GRANTED.
14
        2. Special Condition of Release No. 13, as previously imposed at ECF No.
15
           18, shall be STRICKEN and REPLACED with the following: Defendant
16
           shall be restricted to his approved residence every day from 10:00 PM to
17
           6:00 AM.
18
        DATED June 3, 2019.
19
                                 s/Mary K. Dimke
20                               MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE


     ORDER - 1
